Judgment was entered in the Supreme Court, May 17th 1875,
Per Curiam.
The paper admitted to probate was the altered will. It was proved by two witnesses only. When one of the subscribing witnesses testified, on the trial of the issue devisavit vel non, that the paper thus admitted on the primá. facie proof, was altered after he subscribed the will, he contradicted the prim$ facie evidence of the probate, which left the altered paper unproved, and standing on the testimony of the other subscribing witness only, who was dead. The altered will was therefore without proof. The will as it stood before alteration was not proved, for *452the deceased subscribing witness had not proved the will as it had originally stood, but proved it only in its altered state, which left the original text proved by a single witness only. Then, the alteration being proved by a single witness only, the paper in neither form was legally proved. The consequence is that the paper fell as a will. Judgment affirmed.